           Case 1:19-cv-02659-VSB Document 28 Filed 01/17/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________


                                                                               January 17, 2020
BY ECF
Hon. Vernon S. Broderick
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007                                                     1/22/2020


Re:    1:19-cv-2659 (VSB) Muy Gomez et al v. New Precious Nail Inc

Dear Judge Broderick:

        We represent Plaintiff Silbia Dolores Muy Gomez in the above referenced matter. We

write jointly with Defendants to request an extension of time to submit the settlement agreement

or a status report, from January 22, 2020 to February 21 , 2020.

        The reason for the request is that after the parties had agreed to certain terms, Defendants

indicated that they required a material change to the agreement. Defendants also represented that

they were leaving, and have since left, the country. As such the parties are now attempting to

renegotiate an agreement. Additionally, I will be out of the office on vacation the week of

January 20.       Accordingly we respectfully request that the Court extend the deadline for

submission of a settlement agreement, or a status report, to February 21, 2020. This is the first

request for an extension of the deadline.

        We thank the Court for its attention to this matter.

                                                                      Respectfully Submitted,

                                                                      /s/ Joshua S. Androphy
                                                                      Joshua S. Androphy


cc: Henry Jung, Esq.
Attorneys for Defendants (by ECF)


                          Certified as a minority-owned business in the State of New York
